DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed 4/13/2021 does not place the application in condition for allowance.
	The rejections under 35 U.S.C. 101 and 112(a) are maintained.
	
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
	The examined claims are drawn to a power system that generates at least one of direct electrical energy and thermal energy. The requirement that the system generates energy is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 15, 17, 27, 29, 30, 32, 40, and 48-50 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks credible utility.  The claims recite a power system that generates at least one of direct electrical energy and thermal energy comprising: at least one vessel; a reaction mixture comprising reactants comprising a mixture of a metal, its metal oxide, and H2O; at least one set of electrodes, wherein the reaction mixture completes the circuit between the electrodes, a source of electrical power connected to the electrodes and configured to current electrical energy to the reactant mixture to initiate a reaction which converts the metal to an oxide reaction product and produces a plasma from the reaction mixture; a reloading system; at least one system to regenerate metal from the oxide reaction product, and at least one plasma dynamic converter or at least one photovoltaic converter configured to convert the plasma into electrical energy or thermal energy.”. 
The reaction initiated that converts the metal to an oxide reaction product and produces a plasma is allegedly due to catalysis from “hydrinos” comprised in the reactants. Page 44 of the instant specification: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.” The specification is replete with descriptions of the claimed system and its function which make it clear that the claimed reaction which produces a plasma and ultimately generates direct electrical energy and thermal energy allegedly requires “hydrinos”; see at least pages 22, 25, 43, 44, and 45. 
 “Hydrinos”, in applicant’s specification, are defined on page 20, lines 1-5 (duplicated below), as “reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (1) and (3)”.
Specification page 15:
The corresponding terms such as hydrino reactants, hydrino reaction mixture, catalyst mixture, reactants for hydrino formation, reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (1) and (3).
The specification, on pages 12 and 13, recites “Disclosed herein are catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "A reaction predicted by the solution of the H atom involves a resonant, nonradiative energy transfer from otherwise stable atomic hydrogen to a catalyst capable of accepting the energy to form hydrogen in lower-energy states than previously thought possible".  
Therefore, although the claims have been amended to delete references to hydrinos as reactants, they are drawn to a power system in which, according to Applicant, a reaction involving hydrino formation is a necessary step for energy generation. This is plainly stated both in the theoretical background and in the conclusions of the experiments that begin on p. 176 of the instant specification. The section on that page pertains to the operation of a system similar to that claimed, and concludes with:

    PNG
    media_image1.png
    251
    683
    media_image1.png
    Greyscale

The conversion of the metal nickel into its oxide during the reaction can is presumed based on previous discussion (p. 70 of the specification lists the reaction of Ni2O3 and hydrogen to produce H2O; p. 97 recites that Ni can be converted to its oxide during a reaction). A skilled artisan would not understand this conversion to be the source of a plasma based on the disclosure. The passage above, however, recites that energy released by the reaction involves the formation of hydrinos. 
The specification at p. 178 discusses another experiment, and explicitly recites that a plasma is formed. From p. 179: “The 5800 K blackbody temperature of the Sun and that of the ignition plasma are about the same because the heating mechanism is the same in both cases, the catalysis of H to hydrino. The temperature of high explosives is also as high as 5500 K as expected since the source of the high temperature is the formation of hydrinos.”. Thus the only explanation provided by the Applicant for the existence of any plasma is the formation of hydrinos.
The hydrino reactant(s) are disclosed to produce a hydrogen species that is asserted to exist in a state below the conventionally accepted “ground state”, in which n equals 1.  The lowest possible energy state in which a hydrogen atom may exist is where n equals 1, according to accepted science.  The number n may also take values greater than 1, but not below it.  See MPEP §2107.01.  See the Appendix included in the Office Action mailed 1/18/2019, which shows the mathematical justification as to why conventional theory and experiment preclude the existence of hydrino atoms, which would be included in the compounds recited in the present claims. That Appendix was incorporated from the Office Action of 2/28/2011 pertaining to U.S. Patent Application No. 12/153613 by Examiner Steven Kalafut. The Appendix applies directly to the presently claimed invention which requires a reaction involving hydrinos and which is drawn to a power system which generates one of direct electrical and thermal energy from the reaction which produces hydrinos. It is emphasized that Endnote 1 of the Appendix shows that Schrödinger’s wave equation mandates that the value of n, has values of 1, 2, 3, and so on, and Endnote 5 shows that fractional values of n are also impermissible in light of the Uncertainty Principle.  The fourth full paragraph on page 19-14 of Bethe & Salpeter’s Quantum Mechanics of One- and Two- Electron Atoms (Plenum Publishing Corporation, New York, 1977) states that the “ground state” of hydrogen has n equaling 1.  When hydrogen atoms are combined with other atoms to form a molecule, the shared electrons would likewise exhibit a minimum energy level.  It is clear from the foregoing that fractional values for n cannot exist according to conventional scientific theories. For these reasons the claimed invention is inoperative and cannot produce energy from the formation of hydrinos because hydrinos do not and cannot exist based on the current state of accepted science.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, 17, 27, 29, 30, 32, 40, and 48-50 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure would require undue experimentation include (i) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  These are set out in in re Wands, 858F. 2d 731, 737 and 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Each of the factors in Wands will be addressed as to their relevance to the lack of enablement for applicant’s claims.
(1) The Quantity of Experimentation Necessary
Figures, 1, 2, and 9-39 of the instant drawings, and the accompanying discussion in the instant specification, describe a power system comprising, inter alia, a source of electrical power configured to deliver current electrical energy to a reactant mixture to initiate a reaction that produces a plasma from the reaction mixture. Operation of a source of electrical power to initiate a reaction producing a plasma would necessitate understanding the physical and chemical mechanisms involved in the reaction that produces the plasma.  
(2) The Amount of Direction or Guidance Presented
The Applicant asserts that the reaction initiated that produces a plasma and reaction products is allegedly due to catalysis from “hydrinos” comprised in the reactants. Page 44 of the instant specification: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.” The specification is replete with descriptions of the claimed system and its function which make it clear that the reaction initiated by the conductor which produces a plasma and ultimately generates direct electrical energy and thermal energy allegedly requires and/or results in “hydrinos”; see at least pages 22, 25, 43, 44, and 45.
The specification, on page 12 and 13, recites “Disclosed herein are catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products". 
Several passages in the specification discuss the production of hydrinos. Page 88: “In an embodiment, H2O is ignited to form hydrinos with a high release of energy in the form of at least one of thermal, plasma, and electromagnetic (light) power.”. Page 104: “A solid fuel may perform as and thereby comprise an energetic material when conditions are created and maintained to cause very high reaction kinetics to form hydrinos.”. Page 115: “Any H or H2O consumed such as in the formation of hydrino may be made up with H2O from H2O source 14a.”. Page 119: “The solid fuel may be denoted by a high current that results in the formation of a high concentration of H that serves and a catalyst and reactant to form hydrinos.”. Applicant does not describe if special equipment is necessary to contain or manipulate hydrinos. 
(3) The Existence of Working Examples
The specification includes details on forming power systems with different structures, and starting on page 176, includes a section entitled XI. EXPERIMENTAL.  This section contains A. Exemplary SF-CIHT Cell Test Results on Energy and Solid Fuel Regeneration (page 176), which describes the production reaction of a reaction mixture similar to that claimed resulting in the vaporization of metal and metal oxide reactants to produce an energetic gas. The page concludes with a calculation of the hydrinos produced in the reaction. Section C. Photovolataic Power Conversion describes a reaction mixture that is ignited to produce a plasma. The energy of the plasma is recited to derive from hydrinos.
(4) The Nature of the Invention
The alleged existence of hydrinos is considered by Applicant to be foundational in the function of the claimed system. The source of the plasma produced by the claimed reaction of the claimed reactant mixture, according to Applicant, is from the production of hydrinos. No other description of the production of plasma is provided. Therefore a skilled artisan would understand the Applicant to claim that the products of the reaction to produce plasma results in the formation of hydrinos. A skilled artisan could not determine how such hydrinos are to be produced without undue experimentation, as hydrinos cannot exist according to accepted scientific principles. 
The scientific community has held the belief for decades that hydrinos do not exist because hydrogen cannot exist below the “ground state” (n = 1).  (See the reasoning presented hereinbefore with respect to the rejection under 35 U.S.C. §101 for inoperability.)  Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found in the above-mentioned parts of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation. Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground” state, called “hydrinos” and “dihydrinos”, respectively, where each energy level corresponds to a fractional quantum number (n). 
 (5) The State of the Prior Art; (6) The Relative Skill of Those in the Art; (7) The Predictability or Unpredictability of the Art
US Patent 9,994,450 discusses hydrinos in a similar way to that of the instant disclosure, but does not recite how hydrinos may be processed to regenerate reactants. There appears to be no other prior art showing hydrogen with a quantum number below 1, or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter:  hydrogen atoms and molecules having electrons of lower energy than the conventional “ground state”, where each energy level corresponds to a fractional principal quantum number. Thus other than the Applicant, there does not appear to be substantial support in the prior art verifying the existence of so called hydrinos. 
It would be most unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state.  It would also be unpredictable that energy could be extracted from hydrogen atoms in transforming them into such a state.  See the reasoning presented hereinbefore with respect to the rejection under 35 USC §101 for inoperability.
(8) The Breadth of the Claims
The claims recite a source of electrical power capable of initiating a reaction resulting in a plasma, wherein the specification recites that the energy in the plasma results from hydrino production. Despite the examples provided in the disclosure, a skilled artisan would not be capable of producing a system required by the claims without undue experimentation.
Due to the hereinbefore shown reasons for the inoperability pertaining to production of hydrinos, which for reasons stated above, cannot exist, the claims would not be enabled.
Considering all of the above factors, one skilled in the art could not make and/or use the claimed invention without undue experimentation, with the expectation of impossible results.

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive.
The rejections under 35 U.S.C. 101, on grounds of lack of credible utility, are maintained. Applicant argues that the Examiner has acknowledged that the claimed reaction mixture is capable of forming a plasma when current is applied therethrough. Applicant claims a function: that a reaction is instigated by applying current through the claimed reactants, and a plasma results from that reaction. Therefore the claimed elements must be capable of performing that function, and the Examiner is tasked with determining if a person having ordinary skill in the art would understand the invention to function as the inventor claims. MPEP §2117.01.II. As the Examiner does not have a laboratory to pursue their own tests, they have referred to the instant disclosure, and the language therein, in their analysis. The Examiner could not locate language in the previous response that positively confirms that the application of current through the claimed reactants results in a plasma. 
Indeed, Applicant’s conclusion that the result of the reaction is a plasma relies wholly on the Applicant’s own theory of hydrinos. This is plainly stated both in the theoretical background and in the conclusions of the experiments that begin on p. 176 of the instant specification, which describes the production of an energetic gas. The section on that page pertains to the operation of a system similar to that claimed, and concludes with:

    PNG
    media_image1.png
    251
    683
    media_image1.png
    Greyscale

The conversion of the metal nickel into its oxide during the reaction is presumed based on previous discussion (p. 70 of the specification lists the reaction of Ni2O3 and hydrogen to produce H2O; p. 97 recites that Ni can be converted to its oxide during a reaction). A skilled artisan would not understand this conversion to be the source of a plasma based on the disclosure. The passage above, however, recites that energy released by the reaction involves the formation of hydrinos. 
The specification at p. 178 also discusses another experiment, and explicitly recites that a plasma is formed. From p. 179: “The 5800 K blackbody temperature of the Sun and that of the ignition plasma are about the same because the heating mechanism is the same in both cases, the catalysis of H to hydrino. The temperature of high explosives is also as high as 5500 K as expected since the source of the high temperature is the formation of hydrinos.”. Thus the only explanation provided by the Applicant for the existence of any plasma is the formation of hydrinos.
Therefore a skilled artisan would understand that the claimed power system, that is capable of initiating a reaction that produces a plasma from the reaction mixture, is only capable of producing such a plasma because of the production of hydrinos. Therefore the rejection of the claims under 101 is maintained. 
The rejections under 112(a), on grounds of lack of enablement, are maintained, although the reasoning is largely new. As noted in the rejection above, the specification is replete with descriptions of hydrinos as reaction products. The alleged existence of hydrinos, and their role in the claimed reaction that produces the claimed plasma, is continuously described as necessary throughout the disclosure. A skilled artisan cannot realize hydrinos, as they cannot exist according to accepted science, and therefore cannot regenerate hydrinos produced during reaction. Therefore a skilled artisan is left an undue burden of experimentation to produce the claimed functional system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R SMITH/               Primary Examiner, Art Unit 1726